Case 8:20-cv-00783-MSS-SPF Document 13 Filed 08/25/20 Page 1 of 1 PageID 67




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

BETHANY ANDERSON, individually on
behalf of all others similarly situated,

       Plaintiff,

v.                                                        Case No: 8:20-cv-783-T-35SPF

MYERS THE HOME BUYERS OF
TAMPA, LLC, a Florida limited liability
company,

       Defendant.


                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Upon review of the Plaintiff’s Notice of Voluntary Dismissal Without Prejudice, (Dkt.

12), and pursuant to Fed. R. Civ. P. 41(a)(1), it is hereby

       ORDERED that this case is DISMISSED WITHOUT PREJUDICE. Each party shall

bear its own attorneys’ fees and costs associated with this matter. The Clerk is directed

to terminate any pending motions and CLOSE this case.

       DONE and ORDERED in Tampa, Florida this 25th day of August, 2020.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
